DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on December 1, 2022.
Claims 1-19 are pending.  Claims 10-19 are withdrawn.
The rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn in view of Applicants arguments.
The rejection of claims 1-3, 6-10 under 35 U.S.C. 102(a)(1) as being anticipated Panayotova et al is withdrawn in view of Applicants arguments.
Claims 4-5 stand rejected under 35 U.S.C. 103 as being unpatentable over Panayotova et al in view of Bauer et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Panayotova et al (US Patent Application 2017/0281423).
Regarding claims 1-3, 6-9, Panayotova et al teaches mixing an acrylic acid, neutralized acrylic acid, crosslinker, initiator, 0.054 wt% Cublen K9012 (1-hydroxyethane-1,2-diphosphonic acid salt) and Bruggolite FF7 (2-hydroxy-2-sulfonatoacetic acid and salt) and drying (Example 1). Panayotova et al teaches 0.01-5wt% of Bruggolite FF7 (Paragraphs 271-273). Panayotova et al teaches water absorbent particles (Paragraph 449).  Panayotova et al further teaches the degree of neutralization was 73% (Paragraph 763).  Panayotova et al further teaches thermal crosslinking (Example 3).  However, Panayotova et al fails to specifically disclose at least 0.01% of (d) and (e) based on the acrylic acid prior to neutralization.	
With regard to at least 0.01% of (d), it would have been obvious to one of ordinary skill in the art before effective the filing date of the claimed invention to have provided at least 0.01 of (d) based on acrylic acid prior to neutralization in Panayotova et al as Panayotova et al teaches using 0.054wt% of (d) and hence provides 0.15wt of (d) based on acrylic acid prior to neutralization.
With regard to at least 0.01% of (e), it would have been obvious to one of ordinary skill in the art before of the effective filing date of the claimed invention to have provided at least 0.01% of (e) in Panayotova et al as Panayotova et al teaches using 0.0018wt% of (e) and the calculation based on the acrylic acid prior to neutralization would be 0.0027wt% and Panayotova et al further teaches 0.01-5wt% of Bruggolite FF7 (Paragraphs 271-273); hence, adjusting the amount of up to 5wt% is within the teachings of Panayotova et al and would overlap the instantly claimed ranges of at least 0.01 wt% of (e) based on the acrylic acid prior to neutralization.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Panayotova et al (US Patent Application 2017/0281423 (already of record)) as applied to claims 1-3, 6-10 above, and in further view of Bauer et al (US Patent Application 2016/0332140).
Regarding claims 4-5, Panayotova et al discloses the invention substantially as claimed.  Panayotova et al teaches the features above.  Panayotova et al teaches 1-hydroxyethane-1,2-diphosphonic acid salt for color stability (Paragraph 255).  However, Panayotova et al fails to specifically disclose 0.5-1% 1-hydroxyethane-1,2-diphosphonic acid salt.
In the same field of endeavor, Bauer et al teaches a process of making a water absorbent polymer (Abstract) comprising adding 0.02-1% of 1-hydroxyethane-1,2-diphosphonic acid salt for color stability (Paragraph 44-46) to an acrylic acid (Paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.02-1% of 1-hydroxyethane-1,2-diphosphonic acid salt in Panayotova et al in view of Bauer et al in order to provide color stability to the water absorbent polymer as taught in Bauer et al.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of the new grounds of rejection.  The anticipation rejection over Panayotova et al is withdrawn in view of Applicants arguments; however, Panayotova et al still applies under obviousness rejection as explained above.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  Applicant further argues that Panayotova et al teaches (d) and (e) are taught for different purposes than the instant invention.  The Examiner respectfully disagrees with the above argument because rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        December 16, 2022